THE THIRTEENTH COURT OF APPEALS

                                   13-18-00117-CV


                 HAYMORE ENTERPRISES, DBA GOLDEN CHICK
                                  v.
                            ROBERT A. CASE


                                On Appeal from the
                         County Court of Bee County, Texas
                             Trial Cause No. CV5140


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

August 9, 2018